DETAIELD ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 15, recites the limitation "the first and second position sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 15 depends on claim 14 instead of claim 8. For the purpose of examination, claim 15 depends on claim 14. Please review. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 11-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (Pub. No.: US 2018/0244174 A1).

Regarding claim 8, Tan teaches a seat system for a vehicle (Abstract, vehicle seat positioning system), comprising: 
at least one lift assembly operable between a disengaged position and an engaged position (Figs. 3-4, seating positioning mechanism 56, para [0004], “The operator's seat assembly includes a positioning mechanism configured to move the operator's seat assembly between a reclined orientation or setting and an upright orientation or setting.”); 
at least one position sensor coupled to the at least one lift assembly to sense a position of the at least one lift assembly (Fig. 6, seat position sensor 56), wherein the at least one position sensor is adjusted with adjustment of the lift assembly (Fig. 16, step S8, para [0033]-[0034]. The pivotal support and the position sensor adjust as the seatback portion 54 pivots around the cushion portion 52); and 
a seat controller communicatively coupled with the at least one position sensor (Fig. 6, seat controller 66), wherein the seat controller determines a position of the at least one lift assembly in response to position data received from the at least one position sensor and a vehicle speed (Figs. 15-16, Steps S3-S8 and para [0058], “for example: notification of an accident on the road ahead; detecting a sudden slow down or stopping of a vehicle or vehicles cars forward of the vehicle 10;”. The seat controller determines whether the seat is reclined or not based on the position sensor data and the emergency condition at step S3. The emergency condition includes vehicle slow down or problems), and wherein the seat controller communicates an alert signal when the vehicle speed is at or above a predetermined speed threshold and the at least one lift assembly is in the engaged position (Fig. 15-16, para [0058], and para [0079], “At step S12, the seat controller 66 operates the positioning mechanism 56 of the operator's seat assembly 42 and moves the portions of the operator's seat assembly 42 to the upright setting with only a short delay of, for example 30 second, providing the vehicle operator H with some type of alarm or warning signal, such as vibrating the operator's seat assembly 42, providing an audible alarm and/or providing a visual alarm on the display 16.”.. The seat controller determines whether the seat is at an upright (disengaged) position or reclined (engaged) position. If the vehicle detects an emergency condition and the seat is reclined, then the vehicle provides alarm and moves the seat to the upright position.).  

Regarding claim 9, Tan teaches the seat system of claim 8, further comprising: 
a seatback pivotally coupled to a seat base, wherein the seatback is operable between an upright position and a reclined position, and wherein the at least one lift assembly is in the engaged position when the seatback is in the reclined position (Figs. 3-4, the seatback portion54 is pivotally coupled to the base portion 52).  

Regarding claim 11, Tan teaches the seat system of claim 8, further comprising: 
an instrument cluster communicatively coupled to the seat controller, wherein the alert signal is communicated to the instrument cluster (Fig. 6, display 16, para [0079], “providing the vehicle operator H with some type of alarm or warning signal, such as vibrating the operator's seat assembly 42, providing an audible alarm and/or providing a visual alarm on the display 16.” and para [0043], “The display 16 is, for example, a flat panel display configured to display data, camera images, and/or videos such as movies or the like. The steering column positioner 38a is an electronically controlled device that responds to at least two sources of operational commands: commands inputted by the vehicle operator H via the control panel 60 changing an angular orientation of the steering column 38”).  

Regarding claim 12, Tan teaches the seat system of claim 11, wherein the instrument cluster displays a visual alert and emits an audible alert in response to the alert signal (para [0079]).  

Regarding claim 13, Tan teaches the seat system of claim 8, further comprising: 
a sensor operably coupled to a seatback, wherein the sensor senses an angle of the seatback, and wherein the at least one lift assembly adjusts to the engaged position when the seatback is at a predetermined angle (Fig. 6, seat position sensors and Fig. 16. The one or more seat position sensors determines the seat is reclined based on the position detected is above the reclined setting).  

Regarding claim 16, recites a method performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a method performed by the system of claim 12. Therefore, it is rejected for the same reasons.

 	Regarding claim 18, Tan teaches the method of claim 17, further comprising: terminating the audible alert when at least one of a predetermined period of time has elapsed and the lift assembly is returned to the first position (Figs. 15-16, if the seat is moved back to upright position at step S9 then the alarm stops).  

Regarding claim 19, recites a method performed by the system of claim 12. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (Pub. No.: US 2018/0244174 A1) in view of Whalen (Pat. No.: US 6,039,399) and Jaradi (Pat. No.: US 10,232,740 B1).

	Regarding claim 1, Tan teaches a vehicle seating system (Abstract, vehicle seat positioning system), comprising: 
 	a seatback pivotally coupled to a seat base, wherein the seatback is operable between an upright position and a reclined position (Figs. 3-4, para [0032], “The operator's seat assembly 42 includes a base portion 50, a seat cushion portion 52, a seatback portion 54, and a positioning mechanism 56.”); 
 	a lift assembly operably coupled to the seat base, wherein the lift assembly is operable between a disengaged position and an engaged position (Figs. 3-4, seating positioning mechanism 56, para [0004], “The operator's seat assembly includes a positioning mechanism configured to move the operator's seat assembly between a reclined orientation or setting and an upright orientation or setting.”); 
 	a position sensor coupled to the lift assembly (Fig. 6, seat position sensor 56), wherein a joint and the position sensor adjust with movement of the lift assembly (Fig. 16, step S8, para [0033]-[0034]. The pivotal joint and the position sensor adjust as the seatback portion 54 pivots around the cushion portion 52); and 
 	a seat controller communicatively coupled to the position sensor (Fig. 6, seat controller 66), wherein the seat controller determines if the lift assembly is in the disengaged position or has moved to the engaged position based on position data received from the position sensor (Fig. 15 step S8, para [0076], “FIG. 15, in FIG. 16 at step S8, the seat controller 66 determines whether or not the operator's seat assembly 42 is in the reclined setting”. The seat controller determines whether the seat is at an upright (disengaged) position or reclined (engaged) position).  
	Tan teaches the seat positioning system includes a position sensor coupled to the seating positioning mechanism 56 and a pivotal joint but fails to expressly teach a position sensor coupled to the lift assembly via a ball joint. 
However, in the same field vehicle seat, Whalen teaches a seat recliner that includes a ball joint (Col. 3 lines 46-53, “The present invention is specifically directed to providing linear seat recliner 10 with a mechanism for accommodating misalignment between housing 24 and side rail 18 as well as between recliner rod 30 and lever arm 38 when linear seat recliner 10 is installed on seat assembly 12. In this regard, recliner rod assembly 28 includes recliner rod 30 and ball joint 32 which is adapted to be positioned and retained in an aperture 50 formed in second end 36 of recliner rod 30.”) and Jaradi teaches a position sensor 54 coupled to the seat control module 56 via pivotal joint 52 (Figs. 3A-3B, and Col. 5 lines 13-21, “an angle measuring sensor or position sensor 54, can be integrated with the seatback portion 26 to measure a current seatback angle and calculate the difference between the current recline angle and the design angle. The angle measuring sensor 54 can be a digital protractor that is integrated into the seatback reclining joint, or can be positioned anywhere on the seatback portion 26.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan’s pivotal joint with a ball joint to increase flexibility and to modify the position sensor to be coupled to the seating positioning mechanism 56 via the seat’s ball joint to improve measurement accuracy.

	Regarding claim 2, Tan in the combination the vehicle seating system of claim 1, wherein the seat controller determines a vehicle speed from a controller area network (Fig. 15, step S3 and para [0058]. The vehicle detects emergency conditions, such as vehicle slow down or problems).  

Regarding claim 3, Tan in the combination the vehicle seating system of claim 2, wherein the seat controller activates at least one alert when the vehicle speed is at or above a predetermined speed threshold and the lift assembly is in the engaged position (Fig. 15-16, para [0058], “for example: notification of an accident on the road ahead; detecting a sudden slow down or stopping of a vehicle or vehicles cars forward of the vehicle 10;” and para [0079], “At step S12, the seat controller 66 operates the positioning mechanism 56 of the operator's seat assembly 42 and moves the portions of the operator's seat assembly 42 to the upright setting with only a short delay of, for example 30 second, providing the vehicle operator H with some type of alarm or warning signal, such as vibrating the operator's seat assembly 42, providing an audible alarm and/or providing a visual alarm on the display 16.”. The vehicle provides alarm and moves the seat to the upright position in response to an emergency condition).  

Regarding claim 4, Tan in the combination the vehicle seating system of claim 3, wherein the at least one alert includes a visual alert and an audible alert (para [0079], “providing the vehicle operator H with some type of alarm or warning signal, such as vibrating the operator's seat assembly 42, providing an audible alarm and/or providing a visual alarm on the display 16.”).  

Regarding claim 5, Tan in the combination the vehicle seating system of claim 1, further comprising: 
an alert feature communicatively coupled to the seat controller, wherein the seat controller communicates an alert signal to the alert feature (Fig. 6, display 16, para [0079]).  

Regarding claim 6, Tan in the combination the vehicle seating system of claim 5, wherein the alert feature displays a visual alert and emits an audible alert in response to the alert signal (Fig. 6, display 16, para [0079]). 

Regarding claim 10, recites a limitation that is similar to claim 1. Therefore, it is rejected for the same reasons.  
 	
Regarding claim 14, Tan teaches the seat system of claim 8, wherein the at least one lift assembly includes a first lift assembly operably coupled to a first seat base and a second lift assembly operably coupled to a second seat base (para [0034], “The positioning mechanism 56 can include two separate electronically controlled devices and/or motors that position and reposition portions of the operator's seat assembly 42.”).
Tan fails to teach wherein the at least one position sensor includes a first position sensor coupled to the first lift assembly via a ball joint and a second position sensor operably coupled to the second lift assembly via a ball joint.  
However, in the same field vehicle seat, Whalen teaches a seat recliner that includes a ball joint (Col. 3 lines 46-53, “The present invention is specifically directed to providing linear seat recliner 10 with a mechanism for accommodating misalignment between housing 24 and side rail 18 as well as between recliner rod 30 and lever arm 38 when linear seat recliner 10 is installed on seat assembly 12. In this regard, recliner rod assembly 28 includes recliner rod 30 and ball joint 32 which is adapted to be positioned and retained in an aperture 50 formed in second end 36 of recliner rod 30.”) and Jaradi teaches a position sensor 54 coupled to the seat control module 56 via pivotal joint 52 (Figs. 3A-3B, and Col. 5 lines 13-21, “an angle measuring sensor or position sensor 54, can be integrated with the seatback portion 26 to measure a current seatback angle and calculate the difference between the current recline angle and the design angle. The angle measuring sensor 54 can be a digital protractor that is integrated into the seatback reclining joint, or can be positioned anywhere on the seatback portion 26.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan’s two pivotal joints with two ball joints to increase flexibility and to modify the ate least two position sensors to be coupled to the seating positioning mechanism 56 via the seat’s ball joints to improve measurement accuracy.

Regarding claim 15, Tan in the combination teaches the seat system of claim 8, wherein each of the first and second position sensors communicate the position data to the seat controller (Fig. 6).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (Pub. No.: US 2018/0244174 A1) in view of Whalen (Pat. No.: US 6,039,399) and Jaradi (Pat. No.: US 10,232,740 B1) as applied to claim 1, and further in view of Gerding (Pub. No.: US 2007/0096668 A1).

Regarding claim 7, Tan in the combination the vehicle seating system of claim 1, wherein the seat controller determines a position of the lift assembly in response to the position data from the position sensor (Fig. 16, step S8).
Tan fails to expressly teach wherein the position data includes a pulse width modulation value.  
However, in the same field of seat, Gerding teaches speed and position data are obtained by using pulse width modulation. See para [0009], “The functions implemented by the peripheral regulation loops in particular may relate to adjust running to the right or left, detecting an angular speed, for instance using PWM (pulse width modulation), position detection by digital or analog sensors and/or position regulation.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan’s seating positioning mechanism to obtain PWM values that represent position and speed to improve measurement accuracy. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (Pub. No.: US 2018/0244174 A1) in view of Gerding (Pub. No.: US 2007/0096668 A1).

Regarding claim 20, recites a limitation that is similar to claim 7. Therefore, it is rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Magana (Pat. No.: US 9,994,125 B2) teaches a system and method for monitoring a vehicle seat and to provide an alarm if a condition exists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685